Exhibit 10.3
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Second Amended and Restated Employment Agreement between GLG Partners, Inc.
(“GLG”) and Alejandro San Miguel (the “Employee”) is made on this 16th day of
May, 2010 (this or the “Agreement”).
GLG and the Employee hereby agree to the continued employment of the Employee by
GLG on the following terms and conditions:

1.   Commencement of Employment; Term of Agreement   1.1   The Employee’s
employment under this Agreement commenced on January 1, 2010.   1.2   The
initial term of the Employee’s employment under this Agreement shall continue
until December 31, 2010, unless such employment is sooner terminated pursuant to
the provisions of this Agreement (the “Initial Term”). Upon the expiration of
the Initial Term and any one-year extension thereafter, the Initial Term or the
extended term, as applicable, shall be automatically extended for one additional
year unless either party hereto gives the other party at least six (6) months of
advance written notice that he or it does not want such extension to occur (a
“Notice of Non-Extension”), in which case the Initial Term or the extended term,
as applicable, will not be further extended. Notwithstanding any extensions
beyond the Initial Term, the Employee’s employment may be sooner terminated
pursuant to the provisions of this Agreement. Hereinafter, the period of the
Employee’s employment under this Agreement, including beyond the Initial Term if
applicable, will be referred to as the “Term.”   2.   Duties   2.1   The
Employee shall, during the Term, serve GLG in the capacity of General Counsel
and Corporate Secretary, and shall report to the Co-Chief Executive Officers of
GLG (or, if there is only one Chief Executive Officer of GLG, then to that
individual) and to the Board of Directors of GLG (the “Board”). The Employee’s
duties shall include, but not be limited to, those typical of the chief legal
officer of a United States publicly-traded financial services company and its
corporate secretary, and such other duties as may be required by GLG from time
to time consistent therewith, or where not, by agreement between the parties
hereto.   2.2   During the Term, the Employee shall:

  (a)   at all times and in all respects conform to and comply with the lawful
and reasonable directions of GLG, and, to the extent applicable to the Employee,
conform to and comply with all rules or codes of conduct and statements of
principle in force from time to time and/or required by any regulatory body in





--------------------------------------------------------------------------------



 



      relation to the business of GLG or any of its subsidiaries (collectively,
the “GLG Entities”);     (b)   unless prevented by sickness or other incapacity,
or otherwise as directed by GLG, devote the whole of his time, attention, and
abilities during hours of work (which shall be normal business hours and such
additional hours as may be necessary for the proper performance of his duties)
to the business and affairs of the GLG Entities;     (c)   work at GLG’s offices
in New York, New York or such other place of business of GLG in the New York
City greater metropolitan area as GLG may reasonably require for the proper
performance of the Employee’s duties; provided that the Employee shall be
required to travel from time to time on reasonable notice for reasonable periods
of time for business purposes; and     (d)   not, without the prior written
consent of GLG, directly or indirectly carry on or be engaged, concerned, or
interested in any other business, trade, or occupation that is in competition
with the business of any GLG Entity, other than as a holder directly or through
nominees of not more than three percent (3%) in the aggregate of any class of
shares, debentures, or other securities in issue from time to time of any
company that is publicly-traded on any recognized stock exchange.

2.3   The Employee shall not, without the prior consent of GLG, either directly
or indirectly, publish any opinion, fact, or material, or deliver any lecture or
address, or participate in the making of any film, radio broadcast, or
television transmission, or communicate with any representative of the media or
any third party (a) relating to the business or affairs of the GLG Entities, or
relating to any of their officers, employees, members, partners, clients,
suppliers, distributors, agents, or shareholders, or (b) relating to the
development or exploitation of Intellectual Property (as defined in clause
10.1). For the purpose of this clause, “media” shall include television
(terrestrial, satellite, and cable), internet, radio, newspapers, and other
journalistic publications. This clause 2.3 will not apply to communications made
by the Employee to any attorney, accountant, investment banker, other
professional and advisor of any GLG Entity, or any other person to the extent
such communication is reasonably consistent with the Employee’s duties to GLG.  
3.   Salary   3.1   During the Term, GLG will pay the Employee a salary in cash
at a rate equal to a gross amount of $500,000 per annum, from which tax and
other withholdings will be deducted. This amount will be paid to the Employee in
equal monthly installments.

2



--------------------------------------------------------------------------------



 



4.   Bonus   4.1   The Employee will, during the Term, be eligible for a
discretionary bonus, payable by GLG on an annual basis, from which tax and other
withholdings will be deducted. Bonuses are based on numerous factors, including
the performance of the GLG Entities and the Employee’s individual contribution,
and, except as otherwise set forth in this clause 4, are not guaranteed. Any
bonus will be paid in cash, except to the extent that GLG determines, in its
sole discretion, to pay all or a portion of such bonus in the form of an equity
award or awards under GLG’s equity incentive plan as in effect from time to
time, provided that any such determination by GLG applies equally, and to the
same extent, to the Employee and all other similarly-situated employees and
service providers of the GLG Entities. Notwithstanding the prior sentence, any
bonus paid to the Employee under clause 4.2 will be paid in cash except to the
extent the Employee consents otherwise.   4.2   Notwithstanding anything to the
contrary in clause 4.1, during the Term, for each calendar year in which the
Employee is employed by GLG for the full calendar year, GLG will pay the
Employee a cash bonus of no less than $1 million, from which tax and other
withholdings will be deducted. Notwithstanding the prior sentence, the Employee
will be entitled to receive all or a portion of such bonus in the event his
employment with GLG is terminated under certain circumstances before the end of
a calendar year, as set forth in clause 8.   4.3   In order to be eligible to
receive any bonus under clauses 4.1 and 4.2, except as otherwise provided in
clause 8, the Employee must be actively employed by GLG and not serving out any
period of notice (such as the notice period given prior to termination) on the
date that such bonus is to be paid to the Employee. Any bonus under clauses 4.1
and 4.2 will be paid to the Employee no later than December 31 of the calendar
year in which it is earned.   5.   Equity Incentive Awards   5.1   The Employee
shall receive such equity incentive awards as the Compensation Committee of the
Board (the “Compensation Committee”) may determine in its sole discretion from
time to time. Such equity incentive awards may include, without limitation,
grants of stock options, stock appreciation rights, restricted stock, and/or
restricted stock units. The terms and conditions of each equity incentive award
will be set forth in a definitive award agreement to be entered into by the
parties hereto, including a provision that such award will become fully vested
at such time as Noam Gottesman no longer serves as GLG’s Co-Chief Executive
Officer or Chief Executive Officer.   5.2   Notwithstanding anything in this
clause 5 to the contrary, the Employee will only receive an equity incentive
award if, at the time the award is granted, he is actively employed by

3



--------------------------------------------------------------------------------



 



    GLG and not serving out any period of notice (such as the notice period
given prior to termination).   6.   Expenses   6.1   GLG shall reimburse the
Employee in respect of all reasonable travelling, accommodation, entertainment,
and other similar out-of-pocket expenses wholly, exclusively, and necessarily
incurred by the Employee in or about the performance of his duties, including,
without limitation, cell phone and blackberry services expenses, provided that
any expense claims are supported by relevant documentation and are made in
accordance with GLG’s expenses policy from time to time in force.
Notwithstanding the prior sentence, for all business-related travel, the
Employee will be entitled to reimbursement for first class airfare and hotel of
his choosing, subject to the Employee exercising reasonable professional
judgment in incurring such expenses.   7.   Benefits and Vacation   7.1   During
the Term, and provided that the Employee satisfies, and continues to satisfy,
any individual plan eligibility requirements, the Employee shall be entitled to
participate in, and receive benefits under, any pension benefit plan, welfare
benefit plan (including, without limitation, health insurance), vacation benefit
plan, or other employee benefit plan made available by GLG to its senior
employees based in its New York City offices. In addition, during the Term, the
Employee will be provided with fringe benefits to the same extent that such
benefits are provided by GLG to its senior management employees. Any such plan
or benefit arrangement may be amended, modified, or terminated by GLG from time
to time with or without notice to the Employee.   7.2   During the Term, GLG
will provide the Employee with an experienced executive assistant, hired by the
Employee on behalf of GLG pursuant to terms acceptable and approved in advance
by GLG’s Co-Chief Executive Officers (or if there is only one Chief Executive
Officer, then by that individual).   8.   Termination of Employment   8.1   By
the Employee Without Good Reason. The Employee may terminate his employment
without Good Reason (as defined in Exhibit A) by giving to GLG not less than
three (3) months of notice in writing. Except as otherwise set forth in
Exhibit A, the delivery of a Notice of Non-Extension under clause 1.2 by the
Employee to GLG will be treated as a termination without Good Reason by the
Employee.   8.2   By GLG Without Cause. GLG may terminate the Employee’s
employment without Cause (as defined in Exhibit B) by giving to the Employee not
less than six (6) months of notice in writing, except as otherwise provided in
clause 8.6. The delivery of a Notice of Non-

4



--------------------------------------------------------------------------------



 



    Extension under clause 1.2 by GLG to the Employee will be treated as a
termination without Cause by GLG.       In the event of a termination without
Cause, GLG will pay to the Employee, subject to clauses 8.6 and 8.10, on the
thirtieth (30th) day following his employment termination date, a payment in an
amount equal to:

  (a)   the Employee’s annual bonus under clause 4.2 and any discretionary bonus
under clause 4.1 awarded to the Employee for the year preceding the year in
which the termination without Cause is effective, but only to the extent that
such bonuses for such preceding year have not been paid, plus     (b)   a
pro-rata portion of the Employee’s annual bonus under clause 4.2 for the year in
which the termination without Cause is effective (such pro-rata portion to be
calculated on a straight line basis from the beginning of the year through the
date on which the Employee’s employment is terminated without Cause), plus    
(c)   fifty percent (50%) of the Employee’s annual salary under clause 3.1, plus
    (d)   fifty percent (50%) of the annual bonus payable to the Employee under
clause 4.2.

    Alternatively, in lieu of advance notice, GLG may, in its absolute
discretion, terminate the employment of the Employee without Cause with
immediate effect by paying the Employee, subject to clauses 8.6 and 8.10, in a
lump sum on the thirtieth (30th) day following his employment termination date,
the amounts set forth in clauses (a), (b), (c), and (d) of the preceding
paragraph, except that the references to “fifty percent (50%)” in clauses
(c) and (d) will be replaced with references to “one hundred percent (100%)”.  
8.3   By GLG With Cause. The Employee’s employment may be terminated by GLG with
Cause in accordance with this clause 8.3 and Exhibit B.   8.4   By the Employee
with Good Reason. The Employee may terminate his employment with Good Reason in
accordance with this clause 8.4 and Exhibit A.       In the event of a
termination of the Employee’s employment with Good Reason, GLG will pay the
Employee, subject to clauses 8.6 and 8.10, in a lump sum on the thirtieth (30th)
day following of his employment termination date, the amounts set forth in
clauses (a), (b), (c), and (d) of clause 8.2, except that the references to
“fifty percent (50%)” in clauses (c) and (d) will be replaced with references to
“one hundred percent (100%)”.   8.5   Death and Disability.

(a) The Employee’s employment will automatically terminate upon his death.
Further, GLG reserves the right to terminate the Employee’s employment at any
time during which the Employee has a “Disability.”

5



--------------------------------------------------------------------------------



 



For purposes of this Agreement, a “Disability” means a physical or mental
impairment that prevents the Employee from performing the essential duties of
his position, with or without reasonable accommodation, for (i) a period of
sixty (60) consecutive calendar days, or (ii) an aggregate of ninety (90) work
days in any six (6) month period. A determination that the Employee has incurred
a Disability will be made by GLG, in its sole discretion, but in consultation
with a physician selected by GLG and who works in the New York City greater
metropolitan area, provided that such selected physician consults with the
Employee’s physician in addition to any examination of the Employee and/or other
tests on the Employee that such selected physician performs or orders to be
performed, and the Employee hereby agrees to submit to any such examinations
and/or other tests from time to time. Notwithstanding the foregoing, any
termination of employment due to a “Disability” will be made in accordance with
applicable federal, state, and local laws.
(b) In the event of a termination of the Employee’s employment due to death or
Disability, GLG will pay the Employee or his estate, as applicable, his salary
under clause 3.1 through the employment termination date. In such case, GLG will
also pay to the Employee or his estate, as applicable, subject to clause 8.10 in
the event of a termination of the Employee’s employment due to Disability, in a
lump sum on the thirtieth (30th) day following his employment termination date,
the amounts set forth in clauses (a) and (b) of clause 8.2.
(c) Notwithstanding the foregoing, in the event that the Employee’s employment
with GLG is terminated due to his death or by GLG due to Disability, in either
case during the one-year period ending on, and including, the first anniversary
of a Change of Control (or if such first anniversary date is not a business day
in either London, England or New York, New York, then the first such business
day following such first anniversary date), the Employee (or his estate, as
applicable), in lieu of any payments under clause 8.5(b), shall be entitled to
receive the payments and benefits under Section 8.6.
(d) In the event that the Employee’s employment with GLG is terminated due to
his death or by GLG due to Disability, in either case during the pendency of a
Potential Change of Control and a Change of Control then occurs before the
expiration of the pendency of that Potential Change of Control, the Employee (or
his estate, as applicable) shall be entitled to such additional payments, health
insurance benefits (for his covered spouse and dependents), and vesting of
equity incentive awards as would have been made or provided under clause 8.6, as
if the Employee’s employment was terminated thereunder with Good Reason
immediately following the occurrence of a Change of Control, in excess of the
amount of the payments made or to be made to the Employee (or his estate) under
clause 8.5(b), but only if the Change of Control satisfies the definition of
“change in control event” set forth in Final Treasury Regulation §
1.409A-3(i)(5). Any such additional payments will be made upon the later of
(I) the thirtieth (30th) day following the Employee’s employment termination
date and (II) the date on which the

6



--------------------------------------------------------------------------------



 



Change of Control occurs, and in either case subject to clause 8.11 except in
the event of the Employee’s death, and any such health insurance benefits will
be provided, to the extent permitted under the terms of the applicable plan,
through the second anniversary of the Employee’s employment termination date,
and any such vesting of equity incentive awards will be effective as of the date
on which the Change of Control occurs.

8.6   Following a Change of Control or During the Pendency of a Potential Change
of Control.       In the event that (1) the Employee’s employment with GLG is
terminated by GLG without Cause or by the Employee with Good Reason, in either
case following a Change of Control (as defined in Exhibit C) or during the
pendency of a Potential Change of Control (as defined in Exhibit D) or (2) the
Employee’s employment with GLG is terminated due to his death or by GLG due to
Disability, in either case during the one-year period ending on, and including,
the first anniversary of a Change of Control (or if such first anniversary date
is not a business day in either London, England or New York, New York, then the
first such business day following such first anniversary date), then, in lieu of
any payments or benefits under clauses 8.2, 8.4, or 8.5(b), as applicable, and
without GLG being required to provide advance notice under clause 8.2 in the
event of a termination without Cause, the Employee shall be entitled to receive
payment of the following amounts and benefits, subject to clause 8.10:

  (a)   on the thirtieth (30th) day following his employment termination date,
payment of the Employee’s annual bonus under clause 4.2 and any discretionary
bonus under clause 4.1 awarded to the Employee for the year preceding the year
in which the Employee’s employment is terminated, but only to the extent that
such bonus for such preceding year has not been paid;     (b)   on the thirtieth
(30th) day following his employment termination date, payment of a pro-rata
portion of the Employee’s annual bonus under clause 4.2 for the year in which
his employment terminates (calculated on a straight-line basis from the
beginning of the year through the employment termination date) and, in GLG’s
discretion, a discretionary bonus under clause 4.1 for the year in which his
employment terminates, and in exercising such discretion, GLG may, but is not
required to, take into account any amount that has been accrued on the
management accounts of GLG for such a discretionary bonus for the year in which
his employment terminates;     (c)   on the thirtieth (30th) day following his
employment termination date, a payment equal to the lesser of (i) two times the
Employee’s Annual Compensation (as defined below) and (ii) $5 million;     (d)  
to the extent permitted under the terms of the applicable plan, two years of
continued coverage for the Employee and his covered spouse and dependents

7



--------------------------------------------------------------------------------



 



      under GLG’s health insurance plan (medical and dental) under the same
terms and conditions that are applicable to senior employees of GLG then
employed in New York City, provided that (i) to the extent any such benefit is
provided via reimbursement to the Employee, no such reimbursement will be made
by GLG later than the end of the year following the year in which the underlying
expense is incurred, (ii) any such benefit provided by GLG in any year will not
be affected by the amount of any such benefit provided by GLG in any other year,
subject to any maximum benefit limitations under the applicable plan’s terms,
and (iii) under no circumstances will the Employee be permitted to liquidate or
exchange any such benefit for cash or any other benefit; and     (e)   immediate
vesting of any outstanding equity incentive awards made to the Employee under
clauses 4.1 or 5 or under any prior employment agreement between the Employee
and GLG, and specifically including the restricted stock agreements listed in
clause 13.1.

    For purposes of clause 8.6(c), “Annual Compensation” shall mean the average
of the Employee’s total compensation for 2007, 2008, and 2009, as such total
compensation is set forth in the “Total” column of the Summary Compensation
Table contained in GLG’s Proxy Statement for the 2010 Annual Meeting of
Shareholders, as filed with the United States Securities and Exchange
Commission.   8.7   Additional Payments

  8.7.1   Payments under this Agreement or any other arrangement of GLG covering
the Employee (including, without limitation, vesting of awards under GLG’s
equity incentive plans) shall be made without regard to whether the
deductibility of such payments (or any other “parachute payments,” as that term
is defined in Section 280G of the Internal Revenue Code (“Section 280G”), to or
for the benefit of the Employee) would be limited or precluded by Section 280G
and without regard to whether such payments (or any other parachute payments)
would subject the Employee to the federal excise tax levied on certain “excess
parachute payments” under Section 4999 of the Internal Revenue Code (the “Excise
Tax”).     8.7.2   The Employee shall be entitled to receive a payment (the
“Gross-Up Payment”) which shall be an amount equal to the sum of (a) the Excise
Tax imposed on any parachute payment, whether or not such parachute payment is
payable under this Agreement, and (b) the amount necessary to pay all additional
taxes imposed on (or economically borne by) the Employee (including the Excise
Tax, federal, state, local, and foreign income and employment taxes, and all
applicable withholding taxes) and reimburse the Employee for expenses due to a
tax audit or litigation, in each case attributable to the receipt of “parachute
payments” and the Gross-Up Payment.

8



--------------------------------------------------------------------------------



 



  8.7.3   The initial determination of the Gross-Up Payment shall be made at
GLG’s expense by GLG’s independent auditors or by such other certified public
accounting firm as the Board may designate prior to a Change of Control (the
“Accountants”) and a copy of such initial determination (and any underlying
calculations) will be provided to the Employee forthwith upon the completion of
such initial determination; provided that, prior to completing such initial
determination, the Employee will be provided with a written draft of such
determination (which he may share with his legal and tax advisors) and a period
of thirty (30) days during which the Employee (and his advisors) may submit
comments to the Accountants regarding such draft determination.     8.7.4   The
Gross-Up Payment shall be made to the Employee, subject to clause 8.10, at the
same time the amounts under clause 8.6 are paid to the Employee, or, if later,
within five (5) business days following the initial determination by the
Accountants that the Gross-Up Payment is due.     8.7.5   In the event that the
Excise Tax is subsequently determined by the Accountants or the Internal Revenue
Service to be less than the amount taken into account hereunder at the time the
Gross-Up Payment is made, the Employee shall repay to GLG, at the time that the
amount of such reduction in the Excise Tax is finally determined, the portion of
the Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and federal, state, and local
income and employment tax imposed on the portion of the Gross-Up Payment being
repaid by the Employee if such repayment results in a reduction in the Excise
Tax or a federal, state, and local income or employment tax deduction).
Notwithstanding the foregoing, in the event that any portion of the Gross-Up
Payment to be refunded to GLG has been paid to any federal, state, local, or
foreign tax authority, repayment thereof (and related amounts) shall not be
required until actual refund or credit of such portion has been made to the
Employee, and interest payable to GLG shall not exceed the interest received or
credited to the Employee by such tax authority for the period it held such
portion, provided that the Employee’s obligation to repay shall be net of any
federal, state, local, or foreign income or employment taxes imposed on the
Employee on receipt of such refund or credit. The Employee and GLG shall
cooperate in good faith in determining the course of action to be pursued (and
the method of allocating the expense thereof) if the Employee’s claim for a
refund or credit is denied. However, if agreement cannot be reached, GLG shall
decide the appropriate course of action to pursue, provided that the action does
not adversely impact any issues the Employee may have with respect to his tax
return, other than the Excise Tax.

9



--------------------------------------------------------------------------------



 



  8.7.6   In the event that the Excise Tax is subsequently determined by the
Accountants or the Internal Revenue Service to exceed the amount taken into
account hereunder at the time the Gross-Up Payment is made (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), GLG shall make an additional Gross-Up Payment to or
for the benefit of the Employee in respect of such excess at the time that the
amount of such excess is finally determined.     8.7.7   In the event of any
controversy with the Internal Revenue Service (or other taxing authority) with
regard to the Excise Tax, the Employee shall permit GLG to control issues
related to the Excise Tax (at GLG’s expense), provided that such issues do not
potentially materially adversely affect the Employee. In the event issues are
interrelated, the Employee and GLG shall in good faith cooperate so as not to
jeopardize resolution of either issue. In the event of any conference with any
taxing authority as to the Excise Tax or associated income taxes, the Employee
shall permit the representative of GLG to accompany the Employee, and the
Employee and the Employee’s representative shall cooperate with GLG and its
representative.     8.7.8   GLG and the Employee shall promptly deliver to each
other copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax.     8.7.9  
Notwithstanding anything in this clause 8.7 to the contrary, to satisfy the
express requirements under Section 409A of the Internal Revenue Code
(“Section 409A”), and without in any way limiting the obligation of GLG to make
payments in accordance with the prior paragraphs of this clause 8.7, the parties
hereto agree that (I) in no event will any Gross-Up Payment or any underpayment
be made to the Employee later than the end of the calendar year immediately
following the calendar year in which the Employee remits the related taxes to
the applicable government authority, and (II) in no event will the reimbursement
of expenses incurred due to a tax audit or litigation addressing the existence
or amount of a tax liability be made to the Employee later than the end of the
calendar year immediately following the calendar year in which the taxes that
are the subject of the audit or litigation are remitted to the applicable
government authority or, where as a result of such audit or litigation no taxes
are remitted, the end of the calendar year immediately following the calendar
year in which the audit is completed or there is a final and non-appealable
settlement or other resolution of the litigation.

8.8   GLG is not under any obligation to provide the Employee with any work, and
GLG may suspend the Employee or place him on a leave of absence without duties,
exclude the Employee from all or any premises of GLG, and/or require that the
Employee not contact

10



--------------------------------------------------------------------------------



 



    any colleagues or clients, not work on any GLG matters or projects, and not
access electronic data in GLG’s offices via home computers, modems, or
otherwise:

  8.8.1   for any period in connection with any investigation into (a) any
alleged misconduct or neglect by the Employee or (b) any alleged action or
inaction that may constitute Cause under Exhibit B; or

  8.8.2   for any period not exceeding the applicable notice period after either
party has given notice of termination of employment;

    provided that throughout such period the Employee’s salary under clause 3.1,
bonus under clause 4.2, and benefits under clause 7.1 shall continue to be paid
or provided by GLG in accordance with those clauses, and further provided that
any amount payable to the Employee in respect of clause 8.8.2 will be paid to
the Employee pursuant to the terms of this Agreement, but no later than March 15
of the calendar year following the calendar year in which the Employee ceases to
perform services for GLG unless such amount is subject to clause 8.10 or such
amount would be exempt from the requirements of Section 409A even if such amount
were not paid to the Employee by such March 15 date. The Employee acknowledges
and agrees that, during any period of suspension, all obligations and duties of
the Employee contained in this Agreement (other than those suspended as set out
in this clause 8.8) will continue to have full force and effect. Notwithstanding
anything in this clause 8.8 to the contrary, consistent with clause 13.9, any
suspension or leave of absence of the Employee will cease and the Employee’s
employment will be terminated at the time he incurs a “separation from service”
(as defined under Section 409A).   8.9   GLG reserves the right to condition any
compensation under this clause 8 upon the Employee’s execution of a customary
general release (which general release will exclude from its terms, and will not
waive or release, any continuing obligations that GLG has to the Employee under
this Agreement or under any restricted stock agreement between GLG and the
Employee and any right the Employee has immediately prior to the employment
termination date to be indemnified by any GLG Entity or any predecessor of any
GLG Entity) and such general release becoming effective, which execution and
effectiveness must occur before the thirtieth (30th) day following the
Employee’s employment termination date (or, to the extent clause 8.10 operates
to delay payment of the compensation at issue, before the date that such
compensation is to be paid to the Employee under clause 8.10). GLG will provide
any such general release to the Employee before, on, or promptly following the
employment termination date.   8.10   To the extent that any amount payable or
benefit to be provided under this Agreement constitutes an amount payable or
benefit to be provided under a “nonqualified deferred compensation plan” (as
defined in Section 409A) that is not exempt from Section 409A, and such amount
or benefit is payable or to be provided as a result of a “separation from

11



--------------------------------------------------------------------------------



 



    service” (as defined in Section 409A), including any amount payable or
benefit to be provided under this clause 8, and the Employee is a “specified
employee” (as defined and determined under Section 409A and any relevant
procedures that GLG may establish) at the time of his “separation from service,”
then, notwithstanding any other provision in this Agreement to the contrary,
such payment or benefit will not be made or provided to the Employee until the
day after the date that is six (6) months following the Employee’s “separation
from service,” at which time all payments or benefits that otherwise would have
been paid or provided to the Employee under this Agreement during that six-month
period, but were not paid or provided because of this clause 8.10, will be paid
or provided, with any cash payment to be made in a single lump sum. This
six-month delay will cease to be applicable after the Employee’s death.   8.11  
Upon the termination of his employment (for whatever reason and howsoever
arising), the Employee shall not at any time thereafter make any untrue or
misleading oral or written statement concerning the business and affairs of any
GLG Entity, nor represent himself or permit himself to be held out as being in
any way connected with or interested in the business of any GLG Entity (except
as a former employee for the purpose of communicating with prospective
employers, responding to requests from government regulators, or complying with
any applicable law or Ethical Rule (as defined in clause 12.7), or as a holder
of any outstanding equity award granted to the Employee).   9.   Confidential
Information   9.1   “Confidential Information” means any information that
belongs to any GLG Entity, or any of their clients or suppliers, including,
without limitation, Intellectual Property (as defined in clause 10.1), technical
data, market data, trade secrets, research, business plans, product information,
projects, services, client lists, client preferences, client transactions,
supplier lists, supplier rates, hardware, technology, inventions, developments,
processes, formulas, designs, marketing methods and strategies, pricing
strategies, sales methods, financial information, transactional information,
corporate and tax structures, revenue figures, account information, credit
information, financing arrangements, information disclosed to the Employee by
any GLG Entity in confidence directly or indirectly, information that the
Employee ought reasonably to understand is confidential, and information in
respect of which any GLG Entity is bound by an obligation of confidence to a
third party, and whether in writing (including via email), orally, or by
electronic records, drawings, pictures, or inspection of tangible property.  
9.2   The Employee acknowledges that, during the course of his employment with
GLG, the Employee has had and will have access to Confidential Information. The
Employee agrees, both during the term of his employment and following its
termination, that he has and will continue to hold the Confidential Information
in the strictest confidence, and that he has not and will not use or attempt to
use, other than in the proper performance of the Employee’s duties, the
Confidential Information except for the benefit of the GLG

12



--------------------------------------------------------------------------------



 



    Entities, and he has not and will not disclose any Confidential Information
to any other person or entity without the prior written authorization of GLG.
This obligation is in addition to, and not in lieu of, the confidentiality
obligations that the Employee has to the GLG Entities as an attorney for the GLG
Entities.   9.3   Subject to the confidentiality obligations that the Employee
has to the GLG Entities as an attorney for the GLG Entities, the restrictions of
clause 9.2 do not apply to any Confidential Information that (a) has entered
into the public domain other than by a breach of this Agreement or other
obligation of confidentiality of which the Employee is aware, or (b) solely to
the extent and for the duration required, is required to be disclosed under a
validly-issued court order, pursuant to a request by government regulators, or
pursuant to any law or Ethical Rule (as defined in clause 12.7) applicable to
the Employee, and which disclosure the GLG Entities, following the Employee’s
immediate notification to GLG of such requirement, is unable legally to prevent.
  9.4   The Employee will be required, and hereby agrees, to execute any
additional confidentiality agreements with any GLG Entity in such form as will
be reasonably required by GLG or such GLG Entity.   9.5   Following the
termination of the Employee’s employment with GLG, or at any time during its
continuance upon request by GLG, the Employee will promptly deliver to GLG and
not keep in his possession, recreate, or deliver to any other person or entity,
any and all property that belongs to any GLG Entity, or that belongs to any
other third party and is in the Employee’s possession as a result of his
employment with GLG, including, without limitation, any Confidential
Information, computer hardware and software, palm pilots, pagers, cell phones,
blackberries, other electronic equipment, records, data, client lists and
information, notes, reports, correspondence, financial information, corporate
information, account information, files, and other documents and information,
including any and all copies of the foregoing.   10.   Intellectual Property  
10.1   “Intellectual Property” means any rights in or to intellectual property
including, without limitation, patents, trade marks, service marks, design
rights, copyrights, utility models, inventions, drawings, rights in computer
programs (including both object code and source code), and whether registered or
unregistered, applications for registration of any of the foregoing and the
right to apply for them in any part of the world, and rights of like nature
arising or subsisting anywhere in the world in relation to all of the foregoing.
  10.2   The Employee agrees that all Intellectual Property that the Employee
creates or discovers during the course of or as a result of his employment with
GLG and that relates to or is capable of being used in the business of any GLG
Entity shall vest automatically in and belong exclusively to GLG or its nominee,
and the Employee shall

13



--------------------------------------------------------------------------------



 



    not have any rights or licences in such Intellectual Property except as
explicitly granted in writing to him by GLG.   10.3   If, at any time in the
course of the Employee’s employment, the Employee makes or discovers or
participates in the making or discovery of any Intellectual Property relating to
or capable of being used in the business of any GLG Entity, then the Employee
shall immediately disclose full details of such Intellectual Property to GLG,
and at the expense of GLG the Employee shall do all things necessary or
desirable for obtaining appropriate forms of protection for the Intellectual
Property in such parts of the world as may be specified by GLG and for vesting
all rights in the same in GLG or its nominee.   10.4   The Employee hereby
irrevocably appoints GLG or its nominee to be the Employee’s agent to sign any
instrument, or to execute or do any act, on the Employee’s behalf in order to
give GLG or its nominee the full benefit of this clause 10, and in favor of any
third party a certificate in writing signed by an officer of GLG that any
instrument or act falls within the authority of GLG conferred by this clause 10
shall be conclusive evidence that such is the case.   10.5   The Employee hereby
waives all of the Employee’s moral rights, if any, in respect of any acts of any
GLG Entity or any party acting on its authority, in relation to any Intellectual
Property that is the property of or licensed to GLG, its nominee, or any GLG
Entity by virtue of this clause 10.   10.6   The Employee agrees that he has
disclosed in writing all Intellectual Property that was made or discovered by
the Employee prior to the commencement of his employment with GLG, or that
belongs to the Employee either solely or jointly with others (each such item
referred to as a “Prior Invention” and collectively as “Prior Inventions”).
Other than as so disclosed, the Employee agrees and acknowledges that there are
no Prior Inventions. If, in the course of the Employee’s employment with GLG,
the Employee incorporates a Prior Invention into any product, software, business
material, process, service, or machine of any GLG Entity, then the GLG Entities
are hereby granted a non-exclusive, royalty-free, irrevocable, perpetual,
worldwide license (with the right to sublicense) to make, have made, copy,
modify, make derivative works of, use, sell, and otherwise distribute such Prior
Invention as part of or in connection with such product, software, business
material, process, service, or machine.   10.7   The Employee shall keep and
maintain adequate and up to date written records of all Intellectual Property
made or discovered by the Employee (either solely or jointly with others) during
his employment with GLG. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, laboratory notebooks, or
any similar format appropriate to the relevant Intellectual Property and/or
required from time to time by GLG. The records will be available to and remain
the sole property of GLG at all times, and the Employee shall not perform any
action with such records

14



--------------------------------------------------------------------------------



 



    (other than to maintain them in an up to date state) without the express
permission of GLG, such permission to be at the sole discretion of GLG.   10.8  
All rights and obligations of the Employee under this clause 10 shall continue
in full force and effect after the termination of his employment and shall be
binding upon the Employee’s heirs, assigns, and personal representatives.   11.
  Further Obligations of the Employee   11.1   The Employee shall, during his
employment and (where appropriate) after its termination, comply (and, if
applicable, shall procure that his spouse and minor children shall comply) with
all applicable rules of law, regulations, and codes of conduct of any GLG Entity
in effect from time to time in relation to dealings in shares, debentures, or
other securities, and the Employee shall, in relation to any dealings in
securities of foreign companies, comply with all laws of any foreign state
affecting dealings in the securities of such companies.   11.2   The Employee
represents that his employment with GLG does not violate any prior agreement
with a former employer or third party. Should the Employee breach such
representation, the Employee agrees to indemnify the GLG Entities on demand for
any and all damages (including, without limitation, legal fees) that any GLG
Entity incurs as a result of the Employee’s breach of such representation.   12.
  Restrictive Covenants   12.1   For the purpose of this clause 12, the
following expressions shall have the following respective meanings:

  12.1.1   “Business” means the management, investment management, and
investment advisory businesses, and the business of structuring, establishing,
marketing, distributing, and managing investment funds, as carried on by any GLG
Entity on the Employee’s termination date.     12.1.2   “Key Employee” means any
person who, at the Employee’s employment termination date, is employed or
engaged by any GLG Entity (a) with whom the Employee has had material contact
during the course of his employment with GLG, and (b) either (i) is employed or
engaged in the capacity of providing legal services or advice, or marketing or
managing fund assets, or (ii) is in the possession of Confidential Information,
or (iii) is directly managed by or reports to the Employee; and in the event
that any person is found to have been solicited or hired by the Employee prior
to the Employee’s termination date and such person would have been a Key
Employee on the Employee’s termination date but for the actions of the Employee,
then such person will also be considered to be a Key

15



--------------------------------------------------------------------------------



 



      Employee. Notwithstanding the foregoing, the Employee’s executive
assistant referenced in clause 7.2 will not be considered to be a Key Employee.
    12.1.3   “Restricted Area” means the United States, the United Kingdom, and
any other country in which the Employee has undertaken his duties to a material
extent at any time during the period of twelve (12) months immediately preceding
the Employee’s employment termination date.     12.1.4   “Restriction Period”
means the period of the Employee’s employment with GLG, plus (a) the period of
twelve (12) months for purposes of clauses 12.3, 12.4.1, and 12.4.4, and (b) the
period of eighteen (18) months for purposes of clauses 12.4.2 and 12.4.3, with
the time periods in clauses (a) and (b) calculated from the Employee’s
termination date.

12.2   The Employee acknowledges that, during the course of his employment with
GLG, he has had and will have (a) access to Confidential Information, and/or
(b) influence over or connection with clients, employees, and other service
providers of the GLG Entities, and accordingly, having had the opportunity to
take legal advice or voluntarily having waived such opportunity, is willing to
enter into the covenants described in this clause 12 in order to provide the GLG
Entities with reasonable protection for those interests.   12.3   Subject to
clauses 12.5, 12.6, and 12.7, the Employee hereby covenants with GLG that he
will not, for the Restriction Period, without the prior written consent of GLG
in its sole and absolute discretion, either alone or jointly with or on behalf
of any person, directly or indirectly, carry on or set up, or be employed or
engaged by or in, or otherwise assist or be interested in, in any capacity
(except as a shareholder or other equity owner of not more than three percent
(3%) of the shares of any company whose shares are publicly traded on any
recognized stock exchange), a business that is carried on in competition with
the Business anywhere within the Restricted Area.   12.4   Subject to clauses
12.5, 12.6, and 12.7, the Employee hereby covenants with GLG that he will not,
for the Restriction Period, without the prior written consent of GLG in its sole
and absolute discretion, either alone or jointly with or on behalf of any
person, directly or indirectly:

  12.4.1   in connection with the carrying on of any business that is in
competition with the Business, have business dealings with, provide services to,
or otherwise accept the custom of any person who or which has at any time during
the period of twelve (12) months immediately preceding the Employee’s employment
termination date done business or dealt with, or received services from, any GLG
Entity as a client, and with whom or which the Employee shall have had dealings
during the course of his employment with GLG, other than clients that were

16



--------------------------------------------------------------------------------



 



      Business-related clients of the Employee (as opposed to clients of his
legal practice) prior to the time he first became employed by GLG;     12.4.2  
in connection with the carrying on of any business that is in competition with
the Business, canvass, solicit, or approach, or cause to be canvassed,
solicited, or approached, for orders or instructions in respect of any services
and/or products (including investment funds) of a type offered or provided by
any GLG Entity, any person who or which at the Employee’s employment termination
date or at any time during the period of twelve (12) months prior to that date
is a client of any GLG Entity, and with whom or which the Employee shall have
had dealings during the course of his employment with GLG, other than clients
that were Business-related clients of the Employee (as opposed to clients of his
legal practice) prior to the time he first became employed by GLG;     12.4.3  
solicit for employment, or entice away from employment or any service
relationship with any GLG Entity, any Key Employee who, on the Employee’s
employment termination date, is employed or engaged by any GLG Entity, or who
was so employed or engaged at any time during the six (6) months immediately
preceding the Employee’s termination date; or     12.4.4   hire or engage for
services any Key Employee who, on the Employee’s employment termination date, is
employed or engaged by any GLG Entity, or who was so employed or engaged at any
time during the six (6) months immediately preceding the Employee’s termination
date.

12.5   Notwithstanding anything to the contrary in this clause 12, but subject
to clause 12.7, following the termination of his employment with GLG, the
Employee will be permitted to work for Chadbourne & Parke LLP or any successor
law firm, whether as a partner or otherwise.   12.6   Notwithstanding anything
to the contrary in this clause 12, but subject to clause 12.7, following the
termination of his employment with GLG, the Employee will be permitted to work
for a law firm, whether as a partner or otherwise, or as a solo practitioner,
and to service the clients of such law firm or solo practice, provided that, for
the three (3) year period immediately following the Employee’s termination of
employment with GLG, unless he obtains the written permission of GLG, the
Employee may not work on any matter or provide any service that is adverse to
any GLG Entity. Nothing in this clause 12.6 will prohibit the Employee’s law
firm from working on any such matter, provided that proper ethical walls or
similar procedures are in place to insulate the Employee from such matter and
such ethical walls or similar procedures otherwise satisfy the “Ethical Rules”
(as defined in clause 12.7).

17



--------------------------------------------------------------------------------



 



12.7   Nothing in this clause 12, or any other provision of this Agreement,
reduces or narrows any obligation that the Employee has to any GLG Entity under
any ethical, disciplinary, professional responsibility, or similar rules or
canons (“Ethical Rules”) applicable to the Employee by virtue of his status as
an attorney and legal counsel to the GLG Entities. For the avoidance of doubt,
in the event that the Ethical Rules would prohibit the Employee from working for
or otherwise servicing a client because of the Employee’s prior relationship
with the GLG Entities, then such prohibition will continue to be applicable even
if such work or service by the Employee would not violate this Agreement absent
an appropriate written waiver or consent. Further, to the extent that the
Employee works for a law firm or other legal-related employer following the
termination of his employment with GLG, nothing in this clause 12, or any other
provision of this Agreement, reduces or narrows any obligation that any such law
firm or other legal-related employer would have to any GLG Entity under the
Ethical Rules applicable to such law firm or other legal-related employer by
virtue of the Employee’s status as an attorney and legal counsel, or former
attorney and legal counsel, to the GLG Entities.   12.8   The Employee hereby
agrees that he will, at the cost of GLG, enter into a direct agreement or
undertaking with any GLG Entity whereby he will accept restrictions and
provisions corresponding to the restrictions and provisions in this clause 12 in
relation to such activities and such area and for such a period not exceeding
the Restriction Period as such GLG Entity may reasonably require for the
protection of its legitimate business interests.   12.9   The covenants
contained in this clause 12 are intended to be separate and severable and
enforceable as such, and to be enforceable to the fullest extent permissible
under the laws of each jurisdiction in which enforcement is sought. If any
restriction contained in this Agreement is for any reason held by a court to be
excessively broad as to duration, activity, geographical scope, or subject, then
such restriction will be construed, judicially modified, or “blue penciled” in
such jurisdiction so as to thereafter be limited or reduced to the extent
required to be enforceable in such jurisdiction in accordance with applicable
law. If any restriction contained in this Agreement is held to be invalid,
illegal, or unenforceable in any respect under any applicable law in any
jurisdiction, then such invalidity, illegality, or unenforceability will not
affect any other provision of this Agreement or any other jurisdiction, but such
restriction will be reformed, construed, and enforced in such jurisdiction as if
such invalid, illegal, or unenforceable restriction had never been contained in
this Agreement.   12.10   The Employee acknowledges that the remedy at law for
his breach of this clause 12 will be inadequate, and that the damages flowing
from such breach will not be readily susceptible to being measured in monetary
terms. Accordingly, upon a breach or threatened breach of this clause 12, GLG
will be entitled to immediate injunctive relief (or other equitable relief) and
may obtain a temporary order restraining any breach or further

18



--------------------------------------------------------------------------------



 



  breach. No bond or other security will be required to obtain such relief, and
the Employee consents to the issuance of such equitable relief. Nothing in this
clause 12.10 will be deemed to limit GLG’s remedies at law or in equity that may
be pursued or availed of by GLG for any breach or threatened breach by the
Employee of any part of this clause 12.   12.11   The covenants contained in
this clause 12 have been agreed by the parties hereto to be reasonable. The
business of the GLG Entities is highly competitive, the terms of this clause 12
are material to the parties’ willingness to enter into this Agreement, and the
terms and conditions of this clause 12 are not more restrictive than is
necessary to protect the legitimate interests of the GLG Entities.   13.  
Miscellaneous   13.1   This Agreement constitutes the entire agreement and
understanding between GLG and the Employee and supersedes any other agreements,
whether oral or written, with respect to the subject matter of this Agreement,
including, without limitation, as of the effective date of this Agreement, the
employment agreement between GLG and the Employee dated November 2, 2007 and the
amended and restated employment agreement between GLG and the Employee dated
March 17, 2010, but specifically excluding the restricted stock agreements
between GLG and the Employee dated November 5, 2007 and March 17, 2010, except
that clause 8.6(e) and the last sentence of clause 5.1 supersede the terms of
such restricted stock agreements. This Agreement may only be modified or amended
by a further agreement in writing signed by the parties hereto.   13.2   This
Agreement is governed by and shall be construed in accordance with the laws of
the State of New York without giving effect to its conflict of laws principles.
  13.3   Any action by the parties hereto related to this Agreement may be
instituted in any state or federal court having proper subject matter
jurisdiction located within the State of New York, or in any other court in
which jurisdiction is otherwise proper. Accordingly, the Employee and GLG
irrevocably and unconditionally (a) submit to the jurisdiction of any such court
and (b) waive (i) any objection to the laying of venue of any such action
brought in such court and (ii) any claim that any such action brought in any
such court has been brought in an inconvenient forum.   13.4   This Agreement
may be executed in several counterparts, each of which shall be deemed to be an
original, and all such counterparts when taken together shall constitute one and
the same original.   13.5   GLG shall be entitled, without notice to the
Employee, at any time during his employment with GLG and upon the termination of
such employment, to set off and/or make deductions from the Employee’s
compensation or from any other sums due to the Employee from any GLG Entity in
respect of any overpayment of any kind made to the

19



--------------------------------------------------------------------------------



 



    Employee or in respect of any outstanding debt or other sum due from the
Employee. In addition, all payments made under this Agreement to the Employee
will be subject to applicable tax and other payroll withholdings.   13.6  
Except to the extent that applicable law requires that any specific action be
taken or performed by the Board, the Compensation Committee, or any other
committee of the Board, or to the extent otherwise provided in this Agreement,
any action to be taken or performed, or direction to be provided, by GLG under
this Agreement may be taken, performed, or provided by either of GLG’s Co-Chief
Executive Officers (or if there is only one Chief Executive Officer, then by
that individual).   13.7   Any waiver by GLG of any provision, or any breach of
any provision, of this Agreement shall not operate or be construed as a waiver
of any subsequent breach of such provision or any other provision herein.   13.8
  Due to the personal nature of the services contemplated under this Agreement,
this Agreement and the Employee’s rights and obligations hereunder may not be
assigned by the Employee. GLG may assign its rights, together with its
obligations hereunder, in connection with any sale, transfer, or other
disposition of all or substantially all of its business and/or assets, provided
that any such assignee of GLG agrees to be bound by the provisions of this
Agreement. Further, prior to any sale, transfer, distribution, or liquidation of
all or any significant portion of GLG’s consolidated assets, or any significant
recapitalization or winding-up of GLG, or any event that could reasonably impair
the ability of GLG to satisfy its obligations under this Agreement, GLG will
notify the Employee in writing thereof, and shall arrange alternate means of
providing for its obligations under this Agreement, including the assumption of
such obligations by another party reasonably acceptable to the Employee, the
creation of a “rabbi trust” arrangement reasonably acceptable to the Employee,
or the creation of an escrow in an amount and upon terms reasonably acceptable
to the Employee, provided that in no event will this sentence be interpreted to
require, and the parties hereto do not intend, that, in connection with a change
in GLG’s financial health, GLG restrict the use of assets for the payment to the
Employee of nonqualified deferred compensation that is subject to (and not
exempt from) the requirements of Section 409A. GLG shall require any successor
to all or substantially all of the business and/or assets of GLG, whether direct
or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, by an agreement in form and substance satisfactory to the Employee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as GLG would be required to perform if no such succession had
taken place.   13.9   Notwithstanding anything in this Agreement to the
contrary, in the event that amendments to this Agreement are necessary in order
to comply with Section 409A or to minimize or eliminate any income inclusion and
penalties under Section 409A (e.g., under any document or operational correction
program), the Employee and GLG agree to negotiate

20



--------------------------------------------------------------------------------



 



    in good faith the applicable terms of such amendments and to implement such
negotiated amendments, on a prospective and/or retroactive basis, as needed.
Further, to the extent any amount or benefit under this Agreement is
nonqualified deferred compensation that is subject to (and not exempt from) the
requirements of Section 409A, then, with respect to such amount or benefit, this
Agreement will be interpreted in a manner to comply with the requirements of
Section 409A. Further, a termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or as a result of a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “employment termination,” “termination
of employment,” “termination date,” “employment termination date,” or like terms
shall mean “separation from service” or the date of the “separation from
service,” as applicable.   13.10   Any notices, requests, demands, and other
communications required or permitted hereunder shall be in writing (which
includes, without limitation, e-mail) and, if to be given to the Employee, shall
be given to the Employee, and if to be given to GLG, shall be given to any
officer or director of GLG, with a copy to either of the Co-Chief Executive
Officers of GLG (or to the Chief Executive Officer of GLG if there is only one
such individual). Any such notice, request, demand, or other communication shall
be deemed to have been duly given if delivered by hand or if sent via e-mail to
the applicable individual’s business e-mail address, or if mailed by registered
or certified mail and addressed, if to the Employee, to his last known home
address as set forth in GLG’s personnel records, and if to GLG, to the attention
of any officer or director of GLG at the then-current GLG business address of
such individual.

          GLG Partners, Inc.    
 
       
by:
  /s/ Noam Gottesman
 
Name: Noam Gottesman
Title: Co-Chief Executive Officer   Date: 5/16/2010 
 
        by: Employee    
 
        /s/ Alejandro San Miguel   Date: 5/16/2010       Alejandro San Miguel  
 

21



--------------------------------------------------------------------------------



 



EXHIBIT A — DEFINITION OF “GOOD REASON”
“Good Reason” shall mean:

(a)   any material diminution in the Employee’s authority, duties (as set forth
in clause 2.1 of the Agreement, except that his role as Corporate Secretary may
be changed by GLG at its discretion without triggering clauses 8.4 or 8.6 of the
Agreement), responsibilities, or reporting line, other than as permitted in
clauses 8.8.1 and 8.8.2 of the Agreement; or   (b)   any material diminution in
the authority, duties, and responsibilities of the Co-Chief Executive Officers
of GLG; or   (c)   following a Change of Control (as defined in Exhibit C) or
during the pendency of a Potential Change of Control (as defined in Exhibit D),
any material diminution in the Employee’s total annual compensation from GLG; or
  (d)   a material change in the location from which the Employee must perform
his services for GLG, including a requirement that he relocate to London,
England; or   (e)   a material breach of this Agreement by GLG; or   (f)   the
occurrence of a Change of Control, but only to the extent that the Employee
terminates his employment for any reason, including by delivering a Notice to
Non-Extension to GLG under clause 1.2 of the Agreement, during the one-year
period ending on, and including, the first anniversary of such Change of Control
(or if such first anniversary date is not a business day in either London,
England or New York, New York, then the first such business day following such
first anniversary date).

Notwithstanding the foregoing, no action or inaction will be deemed to
constitute “Good Reason” under clauses (a) through (e) above unless: (i) the
Employee gives reasonably-detailed, written notice to GLG of the action or
inaction alleged to constitute “Good Reason” no later than ninety (90) days
after the initial existence of the action or inaction alleged to constitute
“Good Reason”; (ii) GLG is provided with thirty (30) days in which it may cure
any action or inaction that would otherwise constitute “Good Reason”; and
(iii) GLG fails to cure such action or inaction during the thirty-day cure
period, in which case the Employee’s employment will be deemed to have
terminated upon the expiration of such cure period unless the parties hereto
agree in writing to a different termination date. In the event the Employee
terminates his employment with Good Reason under clause (f) above, such
termination will be effective immediately upon the Employee giving written
notice of such termination to GLG.

22



--------------------------------------------------------------------------------



 



EXHIBIT B — DEFINITION OF “CAUSE”
“Cause” shall be deemed to exist if the Employee shall at any time:

(a)   be guilty of gross misconduct, or commit a material breach of any
provision of the Agreement; or   (b)   be in material breach of regulatory
requirements or internal compliance rules of any GLG Entity consistent therewith
that are applicable to the Employee; or   (c)   have his standing as an attorney
who is a member of the bar of the State of New York suspended, disqualified, or
otherwise terminated, provided that such suspension, disqualification, or
termination will not be grounds to terminate the Employee with Cause if it
occurs because of the Employee’s failure to complete any necessary continuing
legal education hours or credits and such failure was consented to in advance
and in writing by GLG; or   (d)   be convicted of, or plead no contest to, a
felony other than a traffic-related offense for which a non-custodial penalty is
imposed.

Notwithstanding the foregoing, no action or inaction will be deemed to
constitute “Cause” unless: (i) GLG gives reasonably-detailed, written notice to
the Employee of the action or inaction alleged to constitute “Cause”; (ii) to
the extent that such action or inaction can be cured, the Employee is provided
with thirty (30) days in which he may cure any such action or inaction that
would otherwise constitute “Cause”; and (iii) the Employee fails to cure such
action or inaction during the thirty-day cure period, in which case the
Employee’s employment will be deemed to have terminated upon the expiration of
such cure period unless the parties hereto agree in writing to a different
termination date.

23



--------------------------------------------------------------------------------



 



EXHIBIT C — DEFINITION OF “CHANGE OF CONTROL”
For purposes of the Agreement, “Change of Control” means the earliest to occur
of the following events:

(i)   the acquisition of ownership after the commencement of the Employee’s
employment with GLG by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, and any
successor statute, as it may be amended from time to time (the “Exchange Act”))
(each, a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of the combined voting power of the
outstanding voting securities of GLG entitled to vote generally in the election
of directors (“Outstanding Voting Securities”) in excess of the Applicable
Threshold (as defined below); provided that, for purposes of this subclause (i),
the following acquisitions shall not constitute a Change of Control: (x) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by a GLG Entity; (y) any acquisition pursuant to the exchange of
Exchangeable Class B Ordinary Shares of FA Sub 2 Limited for shares of common
stock, par value $0.0001 per share, of GLG, or any security of GLG issued in
substitution, exchange, or lieu thereof; or (z) any acquisition pursuant to a
transaction that complies with each of clauses (x), (y), and (z) of subclause
(iii) of this definition of Change of Control; or   (ii)   individuals who, as
of the commencement of the Employee’s employment with GLG, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided that any individual becoming a director subsequent to
that date whose election, or nomination for election by GLG’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
individual, entity, or group other than the Board; or   (iii)   consummation of
a reorganization, merger or consolidation, or sale or other disposition of all
or substantially all of the assets of GLG, or the acquisition of assets of
another entity (a “Corporate Transaction”), in each case, unless, following such
Corporate Transaction, (x) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation that as a result of such transaction owns GLG or all
or substantially all of GLG’s assets either directly or through one or more
subsidiaries), (y) no Person (excluding any employee benefit plan (or related
trust) of any GLG Entity or such



24



--------------------------------------------------------------------------------



 



    corporation resulting from such Corporate Transaction) beneficially owns,
directly or indirectly, the combined voting power of the then outstanding voting
securities in excess of the greater of (1) 25% of the outstanding voting
securities or (2) the number of outstanding voting securities beneficially owned
by Noam Gottesman, Pierre Lagrange, and Emmanuel Roman (including their
respective families, Trusts, partnerships, and charitable foundations controlled
by any of Noam Gottesman, Pierre Lagrange, and Emmanuel Roman), in each case,
with respect to the corporation resulting from such Corporate Transaction,
except to the extent that such ownership existed in GLG prior to the Corporate
Transaction, and (z) at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Corporate
Transaction; or   (iv)   approval by the stockholders of GLG of a complete
liquidation or dissolution of GLG.

For purposes of this Exhibit C and Exhibit D, “Applicable Threshold” means the
greater of (i) 25% of the then Outstanding Voting Securities, or (ii) the then
Outstanding Voting Securities beneficially owned by Noam Gottesman, Pierre
Lagrange, and Emmanuel Roman (including by their respective families, Trusts,
partnerships and charitable foundations controlled by any of Noam Gottesman,
Pierre Lagrange, and Emmanuel Roman), as the case may be.
For purposes of this Exhibit C and Exhibit D, “Trust” means any trust of which
any of Noam Gottesman, Pierre Lagrange, and Emmanuel Roman is the settlor or of
which any of them and/or any of the members of their family are beneficiaries,
including the Gottesman GLG Trust, the Lagrange GLG Trust and the Roman GLG
Trust.

25



--------------------------------------------------------------------------------



 



EXHIBIT D — DEFINITION OF “POTENTIAL CHANGE OF CONTROL”
For purposes of the Agreement, a “Potential Change of Control” shall be deemed
to have occurred upon:

(i)   the commencement of a tender or exchange offer by any third person (other
than a tender or exchange offer which, if consummated, would not result in a
Change of Control) of the Outstanding Voting Securities (as defined in
Exhibit C) in excess of the Applicable Threshold (as defined in Exhibit C); or  
(ii)   the execution of an agreement by GLG, the consummation of which would
result in the occurrence of a Change of Control; or   (iii)   the public
announcement by any person (including GLG) of an intention to take or to
consider taking actions that, if consummated, would constitute a Change of
Control; or   (iv)   the adoption by the Board, as a result of other
circumstances, including circumstances similar or related to the foregoing, of a
resolution to the effect that, for purposes of the Agreement, a Potential Change
of Control has occurred.

A Potential Change of Control will be deemed to be pending from the occurrence
of the event giving rise to the Potential Change of Control until the earlier of
(I) the first anniversary of the date on which such Potential Change of Control
first occurred or (II) the date the Board determines in good faith that such
events will not result in the occurrence of a Change of Control.

26